As filed with the U.S. Securities and Exchange Commission on August 9, 2013 Registration Nos. 33-13021 and 811-5086 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.40 [ X ] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No. 41 [ X ] CHURCHILL TAX-FREE TRUST (Exact Name of Registrant as Specified in Charter) 380 Madison Avenue, Suite 2300 New York, New York 10017 (Address of Principal Executive Offices) (212) 697-6666 (Registrant's Telephone Number) Diana P. Herrmann Aquila Investment Management LLC 380 Madison Avenue, Suite 2300 New York, New York 10017 (Name and Address of Agent for Service) Copy to: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. [] This post-effective amendment designates a new effective date for a previous post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 9th day of August, 2013. CHURCHILL TAX-FREE TRUST (Registrant) By:/s/ Diana P. Herrmann Diana P. Herrmann, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated below on August 9, 2013. SIGNATURE TITLE /s/ Diana P. Herrmann Diana P. Herrmann Trustee and President /s/ Thomas A. Christopher * Thomas A. Christopher Chair of the Board of Trustees /s/ David A. Duffy * David A. Duffy Trustee /s/ Anne J. Mills * Anne J. Mills Trustee /s/ John J. Partridge * John J. Partridge Trustee /s/ James R. Ramsey * James R. Ramsey Trustee /s/ Laureen L. White * Laureen L. White Trustee /s/ Joseph P. DiMaggio Joseph P. DiMaggio Chief Financial Officer and Treasurer * By: /s/ Diana P. Herrmann Diana P. Herrmann *Attorney-in-Fact, pursuant to Power of Attorney CHURCHILL TAX-FREE TRUST Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
